         Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

HONGWEI “TERRY” MA                                                                     PLAINTIFF

v.                                Case No. 3:19-cv-00344-KGB

NUCOR CORPORATION f/k/a Nucor Steel,
Nucor Arkansas, and/or Nucor Steel Arkansas                                          DEFENDANT

                                              ORDER

       Before the Court are several pending motions related to plaintiff Hongwei Ma’s operative

complaint. Defendant Nucor Corporation f/k/a Nucor Steel, Nucor Arkansas, and/or Nucor Steel

Arkansas (“Nucor”) filed a motion to dismiss Ms. Ma’s amended complaint (Dkt. No. 8). Ms. Ma

filed a response (Dkt. No. 14). Ms. Ma then filed a motion for leave to file a second amended

complaint (Dkt. No. 20). Nucor responded in opposition to that motion (Dkt. No. 22). Ms. Ma

filed a motion for leave to file a belated reply to Nucor’s opposition to her motion for leave to file

a second amended complaint (Dkt. No. 23).

       For the following reasons, the Court grants Ms. Ma’s motion for leave to file a belated

reply, directs Ms. Ma to file her belated reply within 14 days from entry of this Order, and has

considered her proposed reply when ruling on the pending motions (Dkt. No. 23). The Court

grants Ms. Ma’s motion for leave to file a second amended complaint and directs Ms. Ma to file

her proposed second amended complaint within 14 days from the entry of this Order (Dkt. No.

20). Further, although the Court has considered the merits of Nucor’s arguments raised in its

motion to dismiss Ms. Ma’s amended complaint based on Nucor’s assertion of futility, given the

procedural posture of this case, the Court denies as moot Nucor’s motion to dismiss Ms. Ma’s

amended complaint in the light of the Court’s ruling permitting Ms. Ma to file a second amended

complaint (Dkt. No. 8). The Court also denies as moot Ms. Ma’s pending motion to stay ruling
         Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 2 of 17




on defendant’s motion to dismiss pending plaintiff’s motion to amend first amended complaint

(Dkt. No. 17).

        I.       Background

        Ms. Ma was born in China, is of Chinese heritage, is a Canadian citizen, and is a legal

resident of the United States of America temporarily residing in China (Dkt. No. 2, ¶ 3). Nucor is

America’s largest steel and steel products producer; is a foreign for-profit corporation organized

under the laws of the State of Delaware; and maintains a principal place of business at 7301 East

County Road 142 in Blytheville, Arkansas (Id., ¶ 4). At all relevant times, Nucor had over 800

employees; met all statutory requirements under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e, et seq.; and qualified as an “employer” within the meaning and coverage

of Title VII (Id., ¶¶ 9-10).

        Ms. Ma alleges that she was hired by Nucor as a Technical Lead – AISS and Coated

Product Development on or about February 25, 2018 (Id., ¶¶ 18-19). Chad Gentry was Ms. Ma’s

direct supervisor, and Ms. Ma alleges that she was instructed to share an office with Mr. Gentry

upon beginning her employment (Id., ¶¶ 20-21). Ms. Ma alleges in more detail in her complaint a

series of inappropriate behaviors directed toward her by Mr. Gentry, including romantic and

personal overtures (Id., ¶¶ 22-29). Ms. Ma alleges that she attempted to speak with Mr. Gentry

about keeping their relationship professional and informed him that she knew that he was married

and that she would not partake in an extramarital affair (Id., ¶¶ 25-26). Ms. Ma alleges that she

attempted to rectify the matter by moving offices, that this attempt only made the situation worse,

and that Mr. Gentry received these discussions and the spurning of his overtures poorly (Id., ¶ 27).

        For example, Ms. Ma alleges that Mr. Gentry failed and refused to instruct her on what her

job duties were (Id., ¶ 29). Ms. Ma alleges that Mr. Gentry performed her employee review



                                                 2
              Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 3 of 17




differently from other employees and in an inappropriate manner (Id., ¶ 30). Ms. Ma alleges that

Mr. Gentry gave her a poor performance review despite her good work in retaliation for her

rejection of his improper overtures (Id., ¶ 31). Nucor undertook an investigation into the situation,

although Ms. Ma alleges that this investigation was inadequate, superficial, and failed to remedy

the adverse employment actions that had already been taken against her (Id., ¶¶ 32, 45).

          On or about February 21, 2019, Ms. Ma filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) against Nucor, alleging discrimination based on

sex, national origin, age, and retaliation (Dkt. Nos. 2, ¶ 33; 14-1). On or about September 10,

2018, Ms. Ma alleges that she received notice of her termination (Dkt. No. 2, ¶ 34). Ms. Ma states

that Nucor offered insubordination and alleged safety violations as reasons for her termination (Id.,

¶¶ 36, 48). Ms. Ma alleges that these reasons constitute pretext and that her termination occurred

in retaliation for her protected activities (Id., ¶¶ 42, 47, 49).

          Ms. Ma brings this action against Nucor1 alleging wrongful discharge, sex discrimination,

discrimination based on her heritage or race, discrimination on the basis of age, retaliation, and

violation of state laws on discrimination (Dkt. No. 2, ¶¶ 1, 18-63). Ms. Ma alleges that Nucor is

subject to vicarious liability for the actionable hostile work environment created by Nucor’s

employees and management personnel described herein (Id., ¶ 38). Ms. Ma sues Nucor pursuant

to Title VII; the Age Employment in Discrimination Act (“ADEA”), 29 U.S.C. § 621, et seq.; and

the Arkansas Civil Rights Act (“ACRA”), Arkansas Code Annotated § 16-123-107, et seq. (Id., ¶¶

11-15).




          1
          Ms. Ma initially also named as defendants Nucor-Yamato Steel Company (Limited
Partnership), and its General Partners, Nucor Holding Corporation and Yamato Holding
Corporation (Dkt. No. 1). Ms. Ma moved to dismiss those separate defendants from this action,
and this Court granted that motion (Dkt. Nos. 6; 7).
                                                    3
         Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 4 of 17




       II.     Legal Standard

       Ms. Ma moves for leave to amend her complaint pursuant to Federal Rule of Civil

Procedure 15(a)(2), which provides that courts “should freely give leave when justice so requires.”

While there is no absolute or automatic right to amend, under the liberal amendment policy of Rule

15(a), “denial of leave to amend pleadings is appropriate only in those limited circumstances in

which undue delay, bad faith on the part of the moving party, futility of the amendment, or unfair

prejudice to the non-moving party can be demonstrated.” Roberson v. Hayti Police Dep’t, 241

F.3d 992, 995 (8th Cir. 2001) (citing Foman v. Davis, 371 U.S. 178, 182 (1962); Sanders v. Clemco

Indus., 823 F.2d 214, 216 (8th Cir. 1987)).

               A.     Good Cause

       Under Federal Rule of Civil Procedure 16(b)(4), “[a] schedule may be modified only for

good cause and with the judge’s consent.” Rule 16(b)’s “good cause” standard “governs when a

party seeks leave to amend a pleading outside of the time period established by a scheduling order,

not the more liberal standard of Rule 15(a).” Hartis v. Chi. Title Ins. Co., 694 F.3d 935, 948 (8th

Cir. 2012) (quoting Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716 (8th Cir. 2008)). Eighth

Circuit precedent establishes that, “[i]f a party files for leave to amend outside of the court’s

scheduling order, the party must show cause to modify the schedule.” Sherman, 532 F.3d at 709

(emphasis in original) (quoting Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008)).

The “primary measure of Rule 16’s ‘good cause’ standard is the moving party’s diligence in

attempting to meet the [scheduling] order’s requirements.” Bradford v. DANA Corp., 249 F.3d

807, 809 (8th Cir. 2001) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th

Cir. 1992)). “The moving party fails to show good cause when there has been ‘no change in the

law, no newly discovered facts, or any other changed circumstance . . . after the scheduling



                                                4
         Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 5 of 17




deadline for amending pleadings.’” Powell v. Camping World RV Sales LLC, No. 4:13-cv-00195

KGB, 2014 WL 5311525, at *5 (E.D. Ark. Oct. 16, 2014) (quoting Hartis, 694 F.3d at 948). “[T]he

failure to recognize the need for amended claims at an earlier date [does] not constitute good cause

to excuse the untimeliness of [a] motion to amend.” Schenk v. Chavis, 259 F. App’x 905, 908 (8th

Cir. 2008); see also Davis v. City of St. John, 182 F. App’x 626, 627 (8th Cir. 2006) (affirming

denial of motion for leave to amend where “[a]lmost all of the information that the [plaintiffs]

sought to add to their complaint had been in their possession well before the suit began”).

However, good cause may be shown when plaintiff first discovered facts supporting the proposed

amended complaint after the amendment deadline expired. See Powell, 2014 WL 5311525, at *5;

cf. Trim Fit, LLC v. Dickey, 607 F.3d 528, 532 (8th Cir. 2010) (upholding district court’s denial of

motion to amend complaint since the need to develop additional facts in order to support new claim

at late stage in the proceedings would have prejudiced defendant).

               B.      Prejudice

       As mentioned above and relevant here, the Court should also consider whether the grant of

a motion for leave to file an amended complaint would prejudice the nonmoving party. See Doe

v. Cassel, 403 F.3d 986, 991 (8th Cir. 2005) (“Delay alone is not enough to deny a motion to

amend; prejudice to the nonmovant must also be shown.” (quoting Bediako v. Stein Mart, Inc., 354

F.3d 835, 841 (8th Cir. 2004))). For example, “[m]otions that would prejudice the nonmoving

party by ‘requiring a re-opening of discovery with additional costs, a significant postponement of

the trial, and a likely major alteration in trial tactics and strategy’ are particularly disfavored.”

Kozlov v. Associated Wholesale Grocers, Inc., 818 F.3d 380, 395 (8th Cir. 2016) (quoting Steir v.

Girl Scouts of the U.S.A., 383 F.3d 7, 12 (1st Cir. 2004)); see also Popp Telcom v. Am. Sharecom,

Inc., 210 F.3d 928, 943 (8th Cir. 2000) (noting that prejudice can come in the form of “the burdens



                                                 5
         Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 6 of 17




of additional discovery and delay to the proceedings”). Additionally, prejudice can be found in

“forcing [a party] to re-litigate the dispute on new bases . . . and to incur new rounds of additional

and costly discovery, and depriving it of the meaningful value of obtaining summary judgment.”

Kmak v. Am. Century Cos., Inc., 873 F.3d 1030, 1035 (8th Cir. 2017) (quoting Sanders v. Venture

Stores, Inc., 56 F.3d 771, 774 (7th Cir. 1995)). The Court notes that “[a]ny prejudice to the

nonmovant must [also] be weighed against the prejudice to the moving party by not allowing the

amendment.” Bell v. Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir. 1998) (citing Buder v.

Merrill Lynch, Pierce, Fenner & Smith, Inc., 644 F.2d 690, 694 (8th Cir. 1981)). However, the

Court need “not consider prejudice [to the nonmovant] if the movant has not been diligent in

meeting the scheduling order’s deadlines.” Kmak, 873 F.3d at 1034 (quoting Hartis, 694 F.3d at

948).

               C.      Futility

        Additionally, “[a] district court’s denial of leave to amend a complaint may be justified if

the amendment would be futile.” Hillesheim v. Myron’s Cards & Gifts, Inc., 897 F.3d 953, 955

(8th Cir. 2018) (quoting Geier v. Mo. Ethics Comm’n, 715 F.3d 674, 678 (8th Cir. 2013)). “Denial

of a motion for leave to amend on the basis of futility ‘means the district court has reached the

legal conclusion that the amended complaint could not withstand a motion to dismiss under Rule

12(b)(6) of the Federal Rules of Civil Procedure.’” Zutz v. Nelson, 601 F.3d 842, 850 (8th Cir.

2010) (quoting Cornelia I. Crowell GST Trust v. Possis Med., Inc., 519 F.3d 778, 782 (8th Cir.

2008)). To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is facially plausible “when the plaintiff pleads factual content that allows the court to draw



                                                  6
         Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 7 of 17




the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). “While a complaint attacked by a [Federal] Rule [of Civil Procedure]

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555

(alteration in original) (citations omitted). “[T]he complaint must contain facts which state a claim

as a matter of law and must not be conclusory.” Briehl v. Gen. Motors Corp., 172 F.3d 623, 627

(8th Cir. 1999) (citing Frey v. City of Herculaneum, 44 F.3d 667, 671 (8th Cir. 1995)). “When

ruling on a motion to dismiss, the district court must accept the allegations contained in the

complaint as true and all reasonable inferences from the complaint must be drawn in favor of the

nonmoving party.” Young v. City of St. Charles, Mo., 244 F.3d 623, 627 (8th Cir. 2001) (citing

Hafley v. Lohman, 90 F.3d 264, 266 (8th Cir. 1996)). “The issue is not whether a plaintiff will

ultimately prevail but whether the claimant is entitled to offer evidence to support the claims.”

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds by Davis v. Scherer,

468 U.S. 183 (1984).

       III.    Motion For Leave To File Second Amended Complaint

       The Court’s Initial Scheduling Order permits parties to seek leave to amend pleadings no

later than November 23, 2020 (Dkt. No. 10, ¶ 2). Ms. Ma seeks to leave to amend her complaint

to add relevant facts to her first amended complaint that were not included in her complaint or her

first amended complaint (Dkt. No. 20, at 1). Ms. Ma notes that under the liberal amendment policy

of Rule 15(a) of the Federal Rules of Civil Procedure “leave [to amend] shall be freely given.”

Fed. R. Civ. P. 15(a). In response, Nucor asserts that Ms. Ma “has merely tacked a litany of new,

unsupported, and confusing allegations to the end of her First Amended Complaint without any



                                                 7
           Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 8 of 17




effort to meet required pleading standards or to even connect the new allegations to her numerous

legal claims” (Dkt. No. 22, at 1). Nucor maintains that Ms. Ma has not corrected the numerous

alleged deficiencies in her current complaint and has not shown that justice requires amendment

of her complaint (Id., at 2-4).

                 A.     Proposed Second Amended Complaint

          Ms. Ma provides a copy of her proposed second amended complaint (Dkt. No. 20-1). The

Court has reviewed her proposed second amended complaint and compared it to her first amended

complaint (Dkt. Nos. 2; 20-1). Ms. Ma’s proposed second amended complaint pleads the same

five causes of action as her first amended complaint: (1) sex discrimination, (2) heritage/race, (3)

age discrimination, (4) retaliation, and (5) a state cause of action pursuant to the Arkansas Civil

Rights Acts of 1993 (“ACRA”), Arkansas Code Annotated § 16-123-107, et seq. (Dkt. No. 20-1,

¶¶ 18-63). Ms. Ma’s proposed amendments add a number of factual allegations regarding Mr.

Gentry’s alleged behavior toward her that are missing from her first amended complaint (Id., ¶¶

67-248). These allegations provide additional context to Ms. Ma’s employment discrimination

claims.     In addition, Ms. Ma’s proposed amendments add allegations regarding further

discriminatory behavior in support of her claims, including allegations involving Nucor employees

who were not mentioned specifically in the first amended complaint.

                 B.     Analysis

          The Court concludes that Nucor fails to demonstrate the sort of “limited circumstances in

which undue delay, bad faith on the part of the moving party, futility of the amendment, or unfair

prejudice to the non-moving party” that would justify denying Ms. Ma’s motion for leave to file

second amended complaint. Roberson, 241 F.3d at 995.




                                                  8
         Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 9 of 17




       Nucor asserts that Ms. Ma’s first amended complaint contained “numerous deficiencies”

that her proposed second amended complaint does not cure (Dkt. No. 22, at 2). More specifically,

Nucor maintains that Ms. Ma “has not listed the prima facie elements of her various claims, nor

has she tied her factual allegations to those legal requirements” (Id.). Nucor also takes issue with

Ms. Ma “merely incorporat[ing] by reference the factual allegations she raised on her sex

discrimination claim and then stat[ing] that” those facts also constitute other alleged forms of

discrimination (Id.). For the present stage of this litigation, Ms. Ma’s current complaint pleads the

prima facie elements required for her various claims, and Ms. Ma’s proposed second amended

complaint adds factual allegations that further support those claims. The Court rejects Nucor’s

assertion that permitting Ms. Ma to file the proposed second amended complaint would be futile.

                       1.      Sex Discrimination

       To plead a prima facie claim of sex discrimination under Title VII, a plaintiff must allege

that: (1) she is a member of a protected class; (2) she was meeting her employer’s legitimate job

expectations; (3) she suffered an adverse employment action; and (4) similarly situated employees

outside the protected class were treated differently. Jones v. City of St. Louis, 825 F.3d 476, 480

(8th Cir. 2016). Additionally, “Title VII prohibits sexual harassment that takes the form of a

hostile work environment.” Paskert v. Kemna-ASA Auto Plaza, Inc., 950 F.3d 535, 538 (8th Cir.

2020). “An employee can sue under Title VII if the harassment is ‘sufficiently severe or pervasive

to alter the conditions of [the victim’s] employment and create an abusive working environment.’”

Id. (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)).

       Ms. Ma’s current complaint alleges that, as a result of sex discrimination, she received “a

poor performance review despite her good work,” satisfying the requirement for her to plead she

was meeting Nucor’s legitimate job expectations (Dkt. No. 2, ¶ 31). Further, Ms. Ma alleges that



                                                 9
        Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 10 of 17




she “suffered from sex discrimination inasmuch as her performance review was conducted

differently from that of her male, Caucasian, counterparts as described herein” and provides further

details outlining how she contends her employee review differed from the reviews of other

employees, satisfying the requirement for her to plead that similarly situated employees outside

the protected class were treated differently (Id., ¶¶ 30, 46). Ms. Ma properly exhausted this sex

discrimination claim by including it in her EEOC Charge of Discrimination (Dkt. No. 14-1). At

this stage of the litigation, the Court rejects Nucor’s assertions that Ms. Ma’s sex discrimination

claim in either her first amended complaint or her proposed second amended complaint is subject

to dismissal under controlling pleading standards.

                       2.      Heritage Or Race Discrimination

       “Title VII makes it ‘an unlawful employment practice for an employer . . . to discharge any

individual . . . because of such individual’s . . . national origin.’” Guimaraes v. SuperValu, Inc.,

674 F.3d 962, 972 (8th Cir. 2012) (quoting 42 U.S.C. § 2000e-2(a)(1)). “The term ‘national origin’

on its face refers to the country where a person was born, or, more broadly, the country from which

his or her ancestors came.” Espinoza v. Farah Mfg. Co., Inc., 414 U.S. 86, 88 (1973). To plead a

prima facie claim of national origin discrimination under Title VII, a plaintiff must allege that: (1)

she is a member of a protected class; (2) she was meeting her employer’s legitimate job

expectations; (3) she suffered an adverse employment action; and (4) similarly situated employees

outside the protected class were treated differently. Jones, 825 F.3d at 480.

       The Court understands Ms. Ma’s assertion of discrimination based on her Chinese

“heritage” to allege a claim of national origin discrimination, given that Ms. Ma’s EEOC Charge

of Discrimination included a national origin claim (Dkt. Nos. 2, ¶ 51; 14-1, at 1; 20-1, ¶ 51). The

Court rejects Nucor’s assertion that Ms. Ma’s complaints are somehow deficient by incorporating



                                                 10
        Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 11 of 17




by reference the factual allegations from one cause of action in her complaint to support a separate

cause of action.    Ms. Ma could suffer an adverse employment action for more than one

discriminatory reason, and Ms. Ma is not required at the pleadings stage to separate out whether

she was terminated for one discriminatory reason or multiple reasons.

       Further, Ms. Ma’s complaint alleges that as a result of national origin discrimination she

received “a poor performance review despite her good work,” satisfying the requirement for her

to plead that she was meeting Nucor’s legitimate job expectations (Dkt. No. 20-1, ¶ 31). Ms. Ma

alleges that she was treated in a different manner than her Caucasian colleagues and discriminated

against because of her Chinese heritage (Id., ¶¶ 46, 51). Ms. Ma properly exhausted this national

origin claim by including it in her EEOC Charge of Discrimination (Dkt. No. 14-1). At this stage

of the litigation, the Court rejects Nucor’s assertions that Ms. Ma’s national origin claim in either

her first amended complaint or her proposed second amended complaint is subject to dismissal

under controlling pleading standards.

                       3.      Age Discrimination2

       “The ADEA protects individuals aged 40 and over by prohibiting employers from

discharging or otherwise discriminating against such individuals with respect to their

compensation, terms, conditions, or privileges of employment on the basis of their age.” Haigh v.

Gelita USA, Inc., 632 F.3d 464, 468 (8th Cir. 2011) (citing 29 U.S.C. § 623(a)). To have a valid

claim for age discrimination, a plaintiff has the burden of proving “by a preponderance of the

evidence[] that age was the ‘but-for’ cause of” her termination. Id. (citing Gross v. FBL Fin.




       2
            In Ms. Ma’s response to Nucor’s motion to dismiss, Ms. Ma concedes her age
discrimination claim (Dkt. No. 15, at 18). However, Ms. Ma’s proposed second amended
complaint includes an age discrimination claim (Dkt. No. 20-1, ¶¶ 52-55). Thus, for purposes of
the instant motion, the Court understands Ms. Ma to reassert her age discrimination claim.
                                                 11
        Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 12 of 17




Servs., Inc., 557 U.S. 167 (2009)). To establish a prima facie case of age discrimination, a plaintiff

must show that: “(1) [s]he is over 40 years old, (2) [s]he met the applicable job qualifications, (3)

[s]he suffered an adverse employment action, and (4) there is some additional evidence that age

was a factor in the employer’s termination decision.” Tramp v. Associated Underwriters, Inc., 768

F.3d 793, 800 (8th Cir. 2014) (quoting Rahlf, 642 F.3d at 637).

       Again, the Court sees no issue with Ms. Ma incorporating by reference the factual

allegations from one cause of action in her complaint to support a separate cause of action. Ms.

Ma maintains that she “was discriminated against on the basis of her age, 51 at the time, born in

1967” (Dkt. No. 20-1, ¶ 53). Ms. Ma properly exhausted this age claim by including it in her

EEOC Charge of Discrimination (Dkt. No. 14-1). Though Ms. Ma’s proposed second amended

complaint does not appear to further flesh out her age discrimination claim, at this stage of the

litigation, the Court will not deny on the basis of alleged futility Ms. Ma’s motion for leave to file

an amended discrimination claim in her proposed second amended complaint.

                       4.      Retaliation

       “Title VII forbids an employer from ‘discriminat[ing] against any of his employees . . .

because he has opposed any practice made an unlawful employment practice by [Title VII], or

because he has made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under [Title VII].’” Liles v. C.S. McCrossan, Inc., 851 F.3d 810, 818 (8th

Cir. 2017) (quoting 42 U.S.C.§ 2000e-3(a)). To establish a retaliation claim under Title VII, “a

plaintiff must first establish a prima facie case by showing that he or she: ‘(1) engaged in

statutorily protected activity; (2) he [or she] suffered an adverse employment action, and (3) there

was a causal connection between the adverse employment action and the protected activity.’”

Logan v. Liberty Healthcare Corp., 416 F.3d 877, 880 (8th Cir. 2005) (quoting E.E.O.C. v. Kohler



                                                 12
        Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 13 of 17




Co., 335 F.3d 766, 772 (8th Cir. 2003)). “[T]he threshold of proof necessary to establish a prima

facie case is minimal.” Young v. Warner-Jenkinson Co., 152 F.3d 1018, 1022 (8th Cir. 1998).

       In her complaint, Ms. Ma claims that she was terminated “in retaliation for [her] rejection

of [Mr.] Gentry’s advances and her complaints to management, her EEOC Charge[,] and based on

a discriminatory animus of sex and race discrimination” (Dkt. No. 2, ¶ 57). The Court notes that

Ms. Ma filed her EEOC Charge of Discrimination on February 21, 2019, over five months after

she was terminated on September 10, 2018. The Court does not see how filing her Charge of

Discrimination could serve as the basis for a retaliation claim since she did not file the charge until

after the alleged retaliatory act. However, Ms. Ma’s rejection of Mr. Gentry’s advances and

complaints to management regarding Mr. Gentry’s behavior could serve as the basis of her

retaliation claim and suffice to state a prima facie claim of retaliation. Ms. Ma’s proposed second

amended complaint adds further detail regarding Mr. Gentry’s alleged advances, Ms. Ma’s

complaints to management, and the alleged actions that resulted.

       Although the Circuit Courts of Appeals are split on whether declining a supervisor’s sexual

advances constitutes protected activity under Title VII, the Eighth Circuit has recognized that a

plaintiff engages in “the most basic form of protected conduct” when she tells her supervisor to

stop harassing her. Ogden v. Wax Works, Inc., 214 F.3d 999, 10007 (8th Cir. 2000); see also

Culton v. Mo. Dep’t of Corr., 515 F.3d 828, 831 (8th Cir. 2008) (holding that plaintiff’s “efforts

to stop the harassment of a co-worker” constituted “an activity that is protected by Title VII”).

District courts within the Eighth Circuit have also held that refusing to submit a supervisor’s sexual

advances could constitute protected activity under Title VII, depending on the factual

circumstances at issue. See, e.g., Coe v. N. Pipe Prods., Inc., 589 F. Supp. 2d 1055, 1104 (N.D.

Iowa 2008); Ellet v. Big Red Keno, Inc., No. 8:96CV274, 1998 WL 476106, at *10 (D. Neb. June



                                                  13
        Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 14 of 17




19, 1998). Thus, for the purposes of this motion, the Court considers Ms. Ma’s refusal to submit

to Mr. Gentry’s sexual advances protected activity under Title VII.

       Further, “when an employee communicates to her employer a belief that the employer has

engaged in . . . a form of employment discrimination, that communication virtually always

constitutes” protected activity. Crawford v. Metro. Gov’t of Nashville & Davidson Cnty., Tenn.,

555 U.S. 271, 276 (2009); see also Gustafson v. Genesco, Inc., 320 F. Supp. 3d 1032, 1051 (S.D.

Iowa 2018) (“The range of protected activity includes an informal complaint to management.”

(internal quotations and citations omitted)). Ms. Ma’s alleged complaints to management—which

management clearly received as evidenced by the investigation into Ms. Ma’s complaints—also

represent statutorily protected activity. Thus, Ms. Ma’s rejection of Mr. Gentry’s advances and

complaints to management establish the first prong of her retaliation claim.

       Ms. Ma also sufficiently alleges that she was subjected to adverse employment action in

the form of poor performance reviews and termination, establishing the second prong of her

retaliation claim. Finally, Ms. Ma sufficiently alleges that a causal link existed between the

protected activity and the adverse employment action as she claims she received poor performance

reviews as a result of her rejecting Mr. Gentry’s advances which led to her termination. Thus, Ms.

Ma has also established the third prong of her retaliation claim.

       Accordingly, at this stage of the litigation, the Court rejects Nucor’s assertions of futility

with respect to Ms. Ma’s retaliation claim in her first amended complaint and her proposed second

amended complaint.

                       5.     Discrimination Under The ACRA

       The ACRA prohibits discrimination by employers on the basis of “race, religion, national

origin, gender, or the presence of any sensory, mental, or physical disability.” Ark. Code Ann. §



                                                14
        Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 15 of 17




16-123-107(a)(1). Violations of the ACRA are evaluated under the Title VII discrimination

framework and relevant federal case law prohibiting disparate treatment.           See Rinchuso v.

Brookshire Grocery Co., 944 F.3d 725, 729 (8th Cir. 2019) (citing Greenlee v. J.B. Hunt Transp.

Servs., 342 S.W.3d 274, 277-79 (Ark. 2009)).

       Ms. Ma’s ACRA cause of action incorporates by reference the factual allegations set forth

earlier in her complaint and simply states that she “alleges a pendent state cause of action pursuant

to the [ACRA]” (Dkt. Nos. 2, ¶¶ 58-59; 20-1, ¶¶ 58-63). The ACRA provides redress for sex

discrimination and national origin discrimination, and the Court understands Ms. Ma’s pendent

state cause of action to be related to her sex discrimination and national origin discrimination

claims brought pursuant to Title VII. As the Court has concluded that Ms. Ma’s current complaint

and proposed second amended complaint plead adequately her sex discrimination and national

origin discrimination claims under Title VII, the Court also concludes that Ms. Ma’s current

complaint and proposed second amended complaint plead adequately these causes of action under

the ACRA.

       Accordingly, at this stage of the litigation, the Court sees no obvious deficiencies

concerning Ms. Ma’s state law claims in either her first amended complaint or her proposed second

amended complaint. The Court rejects Nucor’s assertion of futility with respect to these claims.

               C.      Conclusion

       The Court, in accordance with the liberal amendment policy of Federal Rule of Civil

Procedure 15(a), grants Ms. Ma’s motion for leave of court to file second amended complaint and

directs Ms. Ma to file her proposed second amended complaint within 14 days of the entry of this

Order (Dkt. No. 20). The Court also grants Ms. Ma’s motion for leave to file a belated reply,




                                                 15
          Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 16 of 17




directs Ms. Ma to file her belated reply within 14 days from entry of this Order, and has considered

her proposed reply when ruling on the pending motions (Dkt. No. 23).

          IV.    Motion To Dismiss

          On April 26, 2020, Nucor filed a motion to dismiss asserting that Ms. Ma’s complaint fails

to establish a prima facie case of discrimination for any of her asserted causes of action (Dkt. No.

8, ¶ 1). In response, Ms. Ma asserts that this Court must accept the allegations of the complaint as

true and construe the complaint and all reasonable inferences arising from it in her favor and that

she has stated sufficient facts in her first amended complaint upon which relief can be granted and,

therefore, Nucor’s motion to dismiss should be denied (Dkt. No. 14, ¶¶ 4-5).

          “[A]s a general proposition, if a defendant files a Motion to Dismiss, and the plaintiff later

files an Amended Complaint, the amended pleading renders the defendant’s motion to dismiss

moot.” Oniyah v. St. Cloud State Univ., 655 F. Supp. 2d 948, 958 (D. Minn. 2009) (citing Pure

Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002) (“If anything, [plaintiff’s]

motion to amend the complaint rendered moot [defendant’s] motion to dismiss the original

complaint.”); Standard Chlorine of Del., Inc. v. Sinibaldi, 821 F. Supp. 232, 239-40 (D. Del. 1992)

(finding that plaintiff’s filing of an amended complaint rendered defendant’s motion to dismiss

moot)). Thus, under Eighth Circuit precedent, the Court’s granting of Ms. Ma’s motion for leave

to file second amended complaint renders moot Nucor’s previously filed motion to dismiss (Dkt.

Nos. 8; 20; 20-1). Accordingly, the Court denies as moot Nucor’s pending motion to dismiss (Dkt.

No. 8).

          The Court recognizes that Nucor’s arguments for dismissing Ms. Ma’s claims might remain

the same in response to Ms. Ma’s second amended complaint as they were in response to Ms. Ma’s

first amended complaint given Nucor’s representation that “[p]ermitting Plaintiff to amend would



                                                   16
        Case 3:19-cv-00344-KGB Document 28 Filed 02/12/21 Page 17 of 17




not serve any practical or judicial purpose because all of Defendant’s positions in its pending

motion to dismiss would still apply” (Dkt. No. 22, at 1). Should Nucor seek to dismiss Ms. Ma’s

second amended complaint, Nucor must file a separate motion responsive to the second amended

complaint.

       V.      Conclusion

       For the above reasons, the Court grants Ms. Ma’s motion for leave to file second amended

complaint (Dkt. No. 20). The Court directs Ms. Ma to file her second amended complaint within

14 days from the entry of this Order. The Court grants Ms. Ma’s motion for order granting plaintiff

leave to file belated reply and directs Ms. Ma to file her reply brief within 14 days from the entry

of this Order (Dkt. No. 23). The Court denies as moot Nucor’s motion to dismiss (Dkt. No. 8).

The Court also denies as moot Ms. Ma’s pending motion to stay ruling on defendant’s motion to

dismiss pending plaintiff’s motion to amend first amended complaint (Dkt. No. 17).

       It is so ordered this 12th day of February, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                17
